Roché, J.,
Dissenting. A second and a very thorough examination of this case has led me to the conclusion that we erred in our opiuion in denying to defendant the right of proving the actual price which he had obtained for the lands which he had sold and for which he is held accountable to plaintiff.
Through that refusal he is condemned to¿pay a much larger sum than the amount which he received for account of his principal, who should have been held bound for all the acts of her agent, which she had not repudiated.
Finding it unnecessary to further elaborate my views, I think that the case should have been reopened and remanded for the purpose of taking evidence on that point.
I therefore dissent from the decree refusing a rehearing of the ease.